DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2020-084854, filed on 05/14/2020 was received with the present application.

Claim Objections

Claim 2 is objected to because of the following informalities that requires appropriate corrections:
In claim 2, line 3, the limitation “a longitudinal direction” should read “the longitudinal direction”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seki et al. (U.S. PGPUB 2021/0262552A1 hereinafter referred to as “Seki”).

In regards to claim 1, Seki teach (Figures 8A-8E) a tensioner lever (chain tensioner 7) comprising: a lever body (lever 9 with the arched portion 8, the boss portion 15, the contact portion 21, and the coupling portion 26) having a shoe surface (sliding contact surface 16) that is formed along a longitudinal direction to slidably guide a chain (chain 5), and a base end (end of the lever 9 that is adjacent to the boss portion 15) rotatably supported on an attachment surface (inner side surface of the chain case 6); a coil spring (torsion coil spring 10) interposed between the lever body (lever 9) and the attachment surface (inner side surface of the chain case 6) to press the shoe surface (sliding contact surface 16) toward the chain (chain 5); the coil spring (torsion coil spring 10) including a helical part (coil portion 18) loosely fitted to a boss part (boss portion 15) that is provided to the lever body (lever 9), a pressing arm (lever-side support arm 19) extending from one end of the helical part (coil portion 18) so as to contact the lever body (contact portion 21 of the lever 9), and a support arm (fixed-side support arm 17) extending from another end of the helical part (coil portion 18) so as to be supported by the attachment surface (contact portion 20 extending from the inner side surface of the chain case 6); the lever body (lever 9) also including an engagement portion (coupling portion 26, which defines the spring housing portion 222 with the engaging portion 22a2) with which the support arm (fixed-side support arm 17) removably engages and which retains the coil spring (torsion coil spring 10) in a compressed state (figures 8A-8C and 8E clearly illustrate, the locking portion 17a2 of the fixed-side support arm 17 engaging with the spring housing portion 222/ engaging portion 22a2 of the coupling portion 26); wherein, the engagement portion (coupling portion 26) is configured to allow the support arm (fixed-side support arm 17) to be hooked thereon (via the locking portion 17a2 being inserted into the spring housing portion 222) by resilient deformation, and to engage therewith by rebound resilience of the coil spring (torsion coil spring 10) (see also paragraphs 0063-0075).

In regards to claims 2-3, Seki teach all intervening claim limitations as shown above. Seki further teach (Figures 8A-8E), the engagement portion (coupling portion 26, which defines the spring housing portion 222 with the engaging portion 22a2) being provided to the lever body (lever 9) at a center position (longitudinal midpoint of the linear portion 16a on the arched portion 8) in a longitudinal direction of the lever body (lever 9) (figures 8B-8C and 8E clearly illustrate, the tip end of the coupling portion 26 that has the edge rib 26b, extends radially from the longitudinal midpoint of the linear portion 16a on the arched portion 8); the support arm (fixed-side support arm 17) including a locking arm part (locking portion 17a2 and pressing portion 17c2) extending toward the engagement portion (spring housing portion 222/ the engaging portion 22a2 of the coupling portion 26) from a support part (extension portion 17f) supported on the attachment surface (spring contact surface 20a of the contact portion 20, which extends from the inner side surface of the chain case 6); the locking arm part (locking portion 17a2 and pressing portion 17c2) having, at a distal end thereof, a hook portion (locking portion 17a2) formed to extend along a coil axis direction of the helical part (coil portion 18); and the hook portion (locking portion 17a2) engaging with the engagement portion (spring housing portion 222/ engaging portion 22a2 of the coupling portion 26); and the engagement portion (coupling portion 26) being formed wide along a longitudinal direction of the hook portion (locking portion 17a2).

In regards to claim 4, Seki teach all intervening claim limitations as shown above. Seki further teach (Figures 8A-8E), the engagement portion (coupling portion 26, which defines the spring housing portion 222 with the engaging portion 22a2) protruding from an outer surface of a circumferential wall portion (linear portion 16a on the arched portion 8) of the lever body (lever 9) such that a distal end portion of the engagement portion (tip end of the coupling portion 26 that has the edge rib 26b and where the coupling portion 26 connects to with the linear portion 16a on the arched portion 8) located on a rotation track of (rotational path of the tip end of the pressing portion 17c2 as the fixed-side support arm 17 rotates towards the spring housing portion 222/ engaging portion 22a2 of the coupling portion 26) of the locking arm part (tip end of the pressing portion 17c2 that is formed as an extension of the locking portion 17a2) when the support arm (fixed-side support arm 17) rotates (figures 8B-8E clearly illustrate, the tip end of the pressing portion 17c2, which can be considered as an extension of the locking portion 17a2, being aligned with the tip end of the coupling portion 26 or being aligned with the location where the coupling portion 26 connects to with the linear portion 16a on the arched portion 8, when the locking portion 17a2 is inserted into the spring housing portion 222 of the coupling portion 26; therefore, during the rotation of the fixed-side support arm 17 towards the coupling portion 26 so that the locking portion 17a2 can be locked into the spring housing portion 222, the tip end of the coupling portion 26 would be located in the rotational path of the tip end of the pressing portion 17c2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654